DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 19, 20, 31, 32, 37, 38, 48, 49 and 55-60 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 19, 31 and 37, the prior art of record fails to teach or suggest alone, or in combination receiving an uplink resource allocation from a base station for an uplink transmission, the uplink resource allocation identifying uplink resources of a transmission time interval (TTI) that includes two or more symbol sets including a first symbol set and a second symbol set, wherein the first symbol set has more than one symbol and the second symbol set has a single symbol, and wherein the first symbol set is associated with a different frequency resource than the second symbol set; receiving a configuration that identifies a power adjustment, wherein the configuration is received via radio resource control signaling at a higher layer than a physical layer; identifying a first uplink transmission power for the first symbol set; applying the power adjustment to the first uplink transmission power to determine a second uplink transmission power; identifying the second uplink transmission power for the second symbol set, the  second uplink transmission power being greater than the first uplink transmission power; and transmitting the uplink transmission using the first uplink transmission power for the first symbol set and the second uplink transmission power for the second symbol set.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648